IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 95-50761

                           Summary Calendar



Khidhr Sunna Muhammad, a/k/a/ Tommy Lee Powell

                                            Plaintiff-Appellant,

                                versus

S.O. Wood,
                                            Defendant-Appellee.




             Appeal from the United States District Court
                   For the Western District of Texas
                             (W-95-CA-168)


                           January 15, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:*

     Tommy Lee Powell, a Texas state prisoner, filed a complaint

in the Western District of Texas under 42 U.S.C. § 1983 alleging

various violations of his constitutional rights.     Powell used the

name “Khidhr Sunnah Muhammad” in an apparant attempt to

circumvent an order, entered by Judge Steger of the Eastern

District of Texas in response to Powell’s numerous previous

lawsuits against various prison officials, prohibiting Powell

from filing futher lawsuits without leave of the court.     The

    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
district court dismissed the case, noting that Western District

Chief Judge Hudspeth had issued a general order requiring Western

District judges to enforce sanctions imposed by other district

courts against Texas prisoners unless the sanctioned prisoner

establishes a change in circumstances or otherwise demonstrates

that enforcing the previously imposed sanction would be unjust.

     We affirm.   Powell’s brief to this court recites a factual

scenario that we find impossible to credit, to the extent we are

able to understand the allegations.   Powell makes no attempt to

establish a change of circumstances or substantial injustice;

indeed, his complaint in this case appears to be based on facts

identical to those in an earlier action that resulted in the

sanction order.   Powell makes no allegation that he has obtained

any court’s leave to file this complaint.   See Green v. Carlson,

649 F.2d 285 (5th Cir.), cert. denied, 454 U.S. 1087 (1981).     For

these reasons we affirm the district court’s dismissal order.

For similar reasons, we deny any motions made by Powell in

conjunction with this appeal.




                                 2